DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
	Claim 19: 
		compensation block configured to determine the movements 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Claim 19: 
		compensation block has no corresponding structure disclosed in the specification.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 is rejected because the specification, as originally filed fails to provide adequate support for a compensation block as interpreted under 35 U.S.C. 112(f) above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 is rejected because it is unclear if the marker is part of the claimed device as it appears to be inferentially set forth in the acquisition means.  In other words, it is unclear if the marker is part of the claimed invention or if the acquisition means is just capable of imaging a marker.   Claim 19 is rejected because it is unclear what structure corresponds to a compensation block as interpreted under 35 U.S.C. 112(f) above.  Thus, it is unclear how artifacts are eliminated as now claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11-13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB  2 364 646 to Nabil Riad Mohamed Fahmy hereinafter “Fahmy” in view of U.S. Patent No. 9,827,667 to Griffith et al. “Griffith”.  
As for Claim 11, Fahmy discloses a diagnostic support suitable to be attached to a patient during an imaging (e.g. X-ray procedure) (Abstract) including a band configured to be wrapped around and tightened onto a portion of the patient (Page 4).  Fahmy’s cuff (e.g. support) comprises a plurality of air spaces incorporated into the band and configured to expand to compress and stiffen on the patient (16 in Figs. 3 and 4 and corresponding descriptions) via inflation bulb  18 and pressure monitor 19.  Examiner notes that the support described by Fahmy is considered to read on the functional language of “so as to permit at least a part of the internal movements to be transferred to said band” in its broadest reasonable interpretation given that the support is compressed onto the subject.  Furthermore, MPEP 2114 discloses "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
 Fahmy’s air spaces appear to cooperate with only one inflate/deflate line and thus, do not appear to disclose where the plurality of air spaces may be filled to different pressures.  
As a preliminary matter, it should be noted that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.05).  Accordingly, it would have been obvious to a person skilled in the art to have provided a plurality of inflation devices for at least two air spaces in order to customize the compression applied to the patient.  
Nonetheless, Griffith teaches from within a similar field of endeavor with respect to pneumatic limb devices (Abstract) wherein a plurality of chambers can be separately and selectively inflated (Column 6, Lines 30-67) with a plurality of inflation lines (330 in Fig. 10a).  
Accordingly, it would have been obvious to a person skilled in the art to have provided distinct chambers that can be separately and selectively inflated with different pressures as described by Griffith in order to customize the compression applied to the patient.  +

As for Claim 12, Fig. 4 depicts wherein the air space is between an outer edge of the cuff and the patient.  
Regarding Claim 13, Examiner notes that the cuff would be radio-transparent in its broadest reasonable interpretation given that it is used in X-ray procedures
With respect to Claim 15, Fahmy depicts a pressure gauge (e.g. pressure monitor 19; Page 4).  
As for Claim 20, Fahmy discloses a diagnostic support as described above and use of the support would read on the claimed step of attaching the band to the patient.  While Fahmy inflates the air space, one skilled in the art would appreciate alternative means of inflating a Griffith teaches from within a similar field of endeavor with respect to pneumatic limb devices (Abstract) where air or liquid may be used to inflate chambers (Column 4, Lines 49-56).  Accordingly, it would have been obvious to use any conventional means to inflate chambers as such a modification merely involves a substitution of one known inflation means for another to yield predictable results. 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy and Griffith, and further in view of U.S. Publication No. 2015/0305612 to Hunter et al. “Hunter” evidenced by U.S. Publication No. 2014/0049629 to Siewerdsen.  
Regarding Claims 16-18, Fahmy and Griffith as modified,  discloses a diagnostic support configured to be used during an x-ray procedure as described above.  However, the art of record does not expressly disclose a marker as claimed. 
Hunter teaches from within a similar field of endeavor with respect to diagnostic imaging where markers (22 in Fig. 1 and corresponding descriptions) can be attached to the patient and are visible in images captured by the imaging device and tracked by a localization system via optical passive reflective markers (Paragraphs [0060]-[0061]).  Examiner notes that the optical markers would be detected via an optical camera as evidenced by Siewerdsen (Paragraphs [0006] and [0011]).  Hunter explains that such markers may be used to tack the motion of the patient.  Examiner notes that the optical markers would be visible to an optical camera in its broadest reasonable interpretation.
Accordingly, it would have been obvious to a person skilled in the art to have integrated the marks into the diagnostic support described by Fahmy in order to detect patient movement during an imaging scan.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy, Griffith and Hunter as applied to claim 18 above, and further in view of U.S. Publication No. 2011/0116695 to Wollenweber et al. “Wollenweber”.  
As for Claim 19, Fahmy, Griffith and Hunter disclose a diagnostic support including a maker as described above. While the marker is used to determine patient movement, the art of record does not specify if that detected movement is used to eliminate artifacts as claimed.  
Wollenweber teaches from within a similar field of endeavor with respect to diagnostic imaging where patient movement is detected (Paragraphs [0056]-[0057]) and can be compensated for (Paragraphs [0045]-[0047] and [0051]).  
Accordingly, one skilled in the art would have been motivated to have modified the diagnostic device described by Fahmy, Griffith and Hunter to compensate for detected motion as described by Wollenweber in order to reduce motion artifacts (Wollenweber; Paragraph [0051]).  

Response to Arguments
Examiner notes that the drawing objection has been withdrawn in light of Applicant’s arguments.  
Applicant's arguments with respect to the 35 U.S.C. 112(f) interpretation(s), corresponding 35 U.S.C. 112(a) and (b) rejections and the prior art rejections filed 01/04/2022 have been fully considered but they are not persuasive.  35 U.S.C. 112(b) rejection of Claim 18 has been updated in response to Applicant’s remarks.  

As for the prior art rejections, Examiner notes that the updated grounds of rejection are necessitated by amendment.  As for the updated rejection, Applicant argues that Griffith has absolutely nothing to do with the subject matter of Applicant’s claims and does not disclose air spaces configured to have different internal pressures because the columns of Griffith are either “fully inflated or fully deflated” (REMARKS, Page 12).  Examiner respectfully disagrees.  Initially, it must be noted that Griffith teaches from within a similar field of endeavor with respect to pneumatic limb devices (Abstract).  Additionally, Griffith is considered to be reasonably pertinent to the problem faced by the inventor with respect to filling air chambers separately.  In addition, Examiner respectfully notes that Applicant has failed to provide any evidence that Griffith’s chambers need to be either “fully” inflated or “fully” deflated.  One skilled in the art would appreciate that there would be some residual liquid or gas in the chamber in a “deflated” state and thus, would provide a different pressure to meet the claimed language.  Alternatively, it should be noted that Griffith makes it clear that “...by varying the inflation and/or deflation of columns A, B, C...” (Column 7,  Lines 5-10).  Thus, the columns are capable of being inflated AND/OR deflated to varying pressures in its broadest reasonable interpretation.  Examiner also notes that the claims fail to set forth any specific step or means to set the air spaces to different pressures and the prior art just needs to be capable of setting the air spaces to different pressures to satisfy the claimed limitation.  Accordingly, the rejections have been maintained.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793